UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4002



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ERNEST FREDERICK HODGES, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-05-40)


Submitted:   January 26, 2007          Decided:     February 21, 2007


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William H. Lindsey, WILLIAM H. LINDSEY, P.C., Salem, Virginia, for
Appellant. Ronald Andrew Bassford, OFFICE OF THE UNITED STATES
ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a jury trial, Ernest Frederick Hodges, Jr., was

convicted on one count of possession of a firearm by a convicted

felon and one count of possession of ammunition by a convicted

felon, both in violation of 18 U.S.C.A. §§ 922(g)(1), 924(e) (West

2000 & Supp. 2006).                The district court sentenced Hodges to

concurrent terms of 220 months’ imprisonment.                                Hodges timely

appealed.

            Hodges’ counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but contending that the district

court abused its discretion by failing to order the government to

divulge     the       identity      of       the    confidential           informant     whose

information formed the basis for the search warrant of Hodges’

home.      Hodges      was    informed        of    his       right   to    file   a   pro   se

supplemental brief but he has not filed one.

            A defendant bears the burden of proving that he is

entitled    to       know    the    identity        of    a    confidential        informant.

Rugendorf       v.    United       States,         376    U.S.    528,      534-35     (1964).

Disclosure of the identity of an informant is required when the

informant’s testimony is highly relevant “to the defense of an

accused,    or       essential     to    a    fair       determination       of    a   cause.”

Roviaro    v.     United     States,     353       U.S.    53,    60-61     (1957);     United

States v. Smith, 780 F.2d 1102, 1108 (4th Cir. 1985).                                Where the


                                             - 2 -
informant is used only for the purpose of obtaining a search

warrant, and not in connection with the offense charged, the

informant’s identity need not be disclosed. United States v. Gray,

47 F.3d 1359, 1365 (4th Cir. 1995); United States v. Fisher, 440

F.2d 654, 656 (4th Cir. 1971).              The district court’s decision

concerning whether to require the revelation of a confidential

informant’s identity is reviewed for abuse of discretion.               United

States v. Hollis, 245 F.3d 671, 673 (8th Cir. 2001); Smith, 780

F.2d at 1108.

              In this case, the informant was used only to obtain a

search warrant for Hodges’ residence to search for indicia of

heroin trafficking.         The charges against Hodges were not based on

heroin trafficking but on firearms and ammunition found in Hodges’

home when it was searched pursuant to the warrant.               We therefore

find that the district court did not abuse its discretion in

declining to compel the government to divulge the informant’s

identity.

              Consistent with Anders, we have reviewed the record in

this   case    and   have    found   no   meritorious   issues   for   appeal.

Accordingly, we affirm Hodges’ convictions and sentence.                  This

court requires that counsel inform Hodges, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Hodges requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may


                                      - 3 -
move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Hodges. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -